IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 November 9, 2009
                                 No. 09-40052
                               Summary Calendar              Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

RONNIE LEE HAMPTON, also known as Rabbit, also known as Robert
Hampton,

                                            Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                          USDC No. 6:03-CR-62-ALL


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Ronnie Lee Hampton, federal prisoner # 10636-078, filed a motion for a
reduced sentence pursuant to 18 U.S.C. § 3582(c)(2) in which he sought a
reduction in his offense level based on Amendment 706 to the crack cocaine
Guidelines. Hampton appeals the district court’s denial of that motion. The
Government has filed a motion for summary affirmance or, alternatively, for an
extension of time to file a brief on the merits.


      *
      Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
                                  No. 09-40052

      Hampton argues that the district court erred in concluding that it did not
have the discretion to grant him a sentence reduction under § 3582(c)(2). The
district court’s decision whether to reduce a sentence ordinarily is reviewed for
an abuse of discretion, but a district court’s interpretation of the Guidelines is
reviewed de novo. United States v. Doublin, 572 F.3d 235, 237 (5th Cir. 2009).
Hampton’s Guideline range was derived not from the quantity of crack cocaine
involved in the offense, but rather from his career offender status. PSR ¶ 25.
Accordingly, he was not sentenced “based on a sentencing range that has
subsequently been lowered by the Sentencing Commission” for purposes of
§ 3582(c)(2), and that section does not apply. Hampton’s argument that the
district court had the discretion to reduce his sentence under § 3582 in light of
United States v. Booker,     543 U.S. 220 (2005), is unavailing because “the
concerns at issue in Booker do not apply in an 18 U.S.C. § 3582(c)(2) proceeding.”
Doublin, 572 F.3d at 238.
      The Government’s motion for summary affirmance is GRANTED, and the
Government’s motion for an extension of time is DENIED. AFFIRMED.




                                        2